Case 1:19-cr-00025-GJQ ECF No. 54 filed 04/10/19 PagelD.187 Page 1of1

SAO 154 (10/03) Substitution of Attorney

UNITED STATES DISTRICT COURT

 

 

District of

. CONSENT ORDER GRANTING
piled ApS of Finer" Plaintiff (s), SUBSTITUTION OF ATTORNEY
V.

CASE NUMBER: _/* (9 -CV- COPS? OXB
Mhanvl PY S€netendant (s),

Notice is hereby given that, subject to approval by the court, Jo hon vd. 4 VY CC substitutes

S eqmes [E « Cha before (Party (s) Nante)

(Name of New Attorney)

place of Rk ae eae ei Lu mM deond

(Name of Atlorncy (s) Withdrawing Appearance)

, State Bar No. as counsel of record in

 

Contact information for new counsel is as follows:
Lav offies of Twmes [l. Chaya

 

 

 

 

Firm Name:

Adiivesss 3) a SG. jv Ton Avec haps, jel 4495) >
Telephone: Lb 723 “429 Ee Fagsimile bl - “232- ter
E-Mail (Optional): A iu (> Chia menion) GwoHt file . LOE

 

I consent to val above TATIO x fw hy, PUL A IVA ce

Date:

(Signature of Party (s))
I consent to being substituted. Zp LP |
Date: Y:/0: AIF a taal

(Signature of F r Attorney (s})
I consent to the above substitution. Vk Ca—

Date: ) ° LH -[ 4
& Lo fj" of New Attorney) Ce

 

 

 

 

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
